Name: Council Regulation (EEC) No 2245/92 of 27 July 1992 establishing Community statistical surveillance for certain agricultural products originating in Cyprus, Egypt, Jordan, Israel, Tunisia, Syria, Malta, Morocco and Lebanon which are subject to reference quantities (1992)
 Type: Regulation
 Subject Matter: cooperation policy;  trade policy;  plant product;  tariff policy;  economic analysis
 Date Published: nan

 1 . 8 . 92 Official Journal of the European Communities No L 218/125 COUNCIL REGULATION (EEC) No 2245/92 of 27 July 1992 establishing Community statistical surveillance for certain agricultural products originating in Cyprus, Egypt, Jordan, Israel , Tunisia, Syria, Malta, Morocco and Lebanon which are subject to reference quantities (1992) products are entered with the customs authorities for free circulation ; whereas, therefore, it is appropriate to esta ­ blish , in 1992, reference quantities for the products listed in the Annex, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113, Having regard to the proposal from the Commission, Whereas the Additional Protocols to the Cooperation Agreements between the European Economic Commu ­ nity, of the one part, and Cyprus ('), Egypt (2), Jordan (3), Israel (4), Tunisia (*), Syria (6), Malta Q, Morocco (8) and Lebanon (9), of the other, have been concluded ; whereas these Protocols provide for the progressive reduction, subject to reference quantities and to a Community surveillance within a set timetable, of the customs duties applicable to certain agricultural products originating in those countries and covered by the respective Agree ­ ments ; Whereas Council Regulation (EEC) No 451 /89 of 20 February 1989 concerning the procedure to be applied to certain agricultural products originating in various Mediterranean third countries (10) determined the surveil ­ lance procedure in question ; Whereas, by Council Regulation (EEC) No 1764/92 of 29 June 1992 amending the arrangements for the import into the Community of certain agricultural products origi ­ nating in Algeria, Cyprus, Egypt, Israel, Jordan, Lebanon, Malta, Morocco, Syria and Tunisia ("), the Community unilaterally increased the amount of these reference quan ­ tities in equal steps of 3 % or 5 % per year starting on 1 January 1992 and whereas for 1992 they have thus reached the levels shown in the Annex ; Whereas, in order to enable the competent departments of the Commission to establish an annual trade balance sheet for each of the products concerned and, if necessary, to put into application the arrangement provided for in Article 3 ( 1 ) of Regulation (EEC) No 451 /89, these products are subject to a statistical surveillance ; Whereas imports of the products in question are charged against the reference quantities at Community level within pre-established timetables, as and when the HAS ADOPTED THIS REGULATION : Article 1 1 . Imports into the Community in 1992 of certain products originating in Cyprus, Egypt, Jordan, Israel, Tunisia, Syria, Malta, Morocco and Lebanon shall be subject to reference quantities within the established timetables and to a statistical surveillance. The description of the products referred to in the first subparagraph, their serial numbers, their CN codes, Taric codes and the quantities and timetable applying to the reference quantities are given in the table in the Annex. 2. Amounts shall be charged by Member States against the reference quantities as and when products are entered with customs authorities for free circulation, accompanied by a movement certificate conforming to the rules laid down in the Protocol concerning the definition of the concept of originating products annexed to each Coopera ­ tion Agreement between the European Economic Community of the one part and the countries referred to in the first subparagraph of paragraph 1 of the other. Where the movement certificate is produced at a later date, the amount shall be charged against the correspon ­ ding reference quantity at the date of acceptance of the declaration of release for free circulation. The extent to which the reference quantities are used up shall be determined at Community level on the basis of the imports charged against them in the manner defined in the first subparagraph, as communicated to the Statis ­ tical Office of the European Communities pursuant to Regulations (EEC) No 2658/87 (12) and (EEC) No 1736/ 75 n. Article 2 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . (&gt;) OJ No L 393, 31 . 12. 1987, p . 2. 0 OJ No L 297, 21 . 10 . 1987, p . 11 . 3) OJ No L 297, 21 . 10 . 1987, p. 19 . (4) OJ No L 327, 30. 11 . 1988, p. 36. 0 OJ No L 297, 21 . 10 . 1987, p. 36 . 0 OJ No L 327, 30. 11 . 1988 , p . 58 . 0 OJ No L 81 , 23. 3 . 1989, p . 1 . (8) OJ No L 224, 13. 8 . 1988, p. 18 . 0 OJ No L 297, 21 . 10 . 1987, p. 28 . (,0) OJ No L 52, 24. 2. 1989, p. 7. (") OJ No L 181 , 1 . 7. 1992, p. 9 . (,2) OJ No L 256, 7. 9 . 1987, p. 1 . Regulation as last amended by Commission Regulation (EEC) No 1039/92 (OJ No L 110, 28. 4. 1992, p. 42), as corrected by Commission Regulation (EEC) No 1590/92 (OJ No L 168, 23. 6 . 1992, p. 17). (13) OJ No L 183, 14. 7. 1975, p. 3 . Regulation last amended by Regulation (EEC) No 1629/88 (OJ No L 147, 14. 6. 1988, p. No L 218/126 Official Journal of the European Communities 1 . 8 . 92 Article 3 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. It shall be applicable from 1 January 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 1992. For the Council The President N. LAMONT 1 . 8 . 92 Official Journal of the European Communities No L 218/127 ANNEX Serial No CN code Taric code Description (a) Timetable Origin Reference quantity (in tonnes) ( 1 ) (2) (3) (4) (5) (6) (7) 18.0010 ex 0701 90 51 0701 90 51*10 0701 90 51*20 New potatoes 1 . 1.-31 . 3 . Tunisia 2 678 18.0015 0701 90 51 1 ex 0701 90 59 J 0701 90 59*10 New potatoes 16. 5.-31 . 5. | Malta 3 090 18.0030 ex 0703 20 00 0703 20 00*10 0703 20 00*20 0703 20 00*30 Garlic 1 . 2.-31 . 5. Egypt 1 680 18.0040 ex 0707 00 1 1 0707 00 11*12 Cucumbers of a length not exceeding 15 cm 1 . 1.-28. 2. 1 . 1.-28. 2. 1 . 1.-28 . 2. Egypt Jordan Malta 105 105 52 18.0050 ex 0709 10 00 0709 10 00*10 0709 10 00*20 Artichokes 1.10.-31.12. 1 . 10.-31 . 12. Egypt Cyprus 105 105 18.0060 ex 0709 30 00 0709 30 00*20 0709 30 00*30 Aubergines (egg-plants) 15. 1.-30. 4. Israel 1 260 18.0070 0709 60 10 Sweet peppers 1 . 1.-31.12. Morocco 1 050 18.0080 0712 20 00 Onions, dried 1 . 1.-31.12. Syria 735 18.0090 ex 0712 90 90 0712 90 90*20 Garlic, dried 1 . 1.-31.12. Egypt 1 050 18.0100 0713 10 11 0713 10 19 Peas, for sowing 1 . 1.-31.12. Morocco 420 18.0110 0713 10 90 0713 20 90 0713 31 90 0713 32 90 0713 33 90 0713 39 90 0713 40 90 0713 50 90 0713 90 90 Dried leguminous vegetables 1 . 1.-31.12. Lebanon 2310 18.0120 0804 40 10 } 0804 40 90 J Avocados 1 . 1.-31.12. Israel 32 550 18.0130 ex 0806 10 15 0806 10 15*50 0806 10 15*60 0806 10 15*70 0806 10 15*80 0806 10 15*91 Fresch table grapes 1 . 2.-30. 6. Israel 1 995 18.0140 ex 0807 10 90 080710 90*13 080710 90*33 Melons of a weight not excee ­ ding 600 grams 1 . 1.-31 . 3 . 1 . 1.-31 . 3 Egypt Jordan 105 105 18.0150 ex 0810 90 10 081090 10*10 Kiwifruit (Actinidia Chinensis Planch.) 1 . 1.-30. 4. 1 . 1.-30. 4. 1 . 1.-30. 4. Israel Cyprus Morocco 210 210 210 18.0160 ex 0812 90 90 0812 90 90*11 0812 90 90*20 Citrus fruit comminuted 1 . 1.-31.12. Israel 1 155 18.0190 2008 30 51 2008 30 71 Grapefruit segments 1 . 1.-31.12. Israel 14 385 No L 218/ 128 Official Journal of the European Communities 1 . 8 . 92 Serial No CN code Taric code Description (a) Timetable Origin Reference quantity (in tonnes) ( 1 ) (2) (3) (4) (5) (6) (7) 18.0200 2008 50 61 2008 50 69 Apricots 1 . 1.-31.12. Morocco 6 615 18.0210 ex 2008 30 79 2008 30 79*10 2008 30 79*20 Grapefruit Oranges and lemons commi ­ nuted 1 . 1.-31.12. Israel 2100 18.0220 ex 2008 30 91 2008 30 91*11 2008 30 91*12 2008 30 91*13 2008 30 91*19 2008 30 91*91 2008 30 91*92 Grapefruit segments Grapefruit Pulp of citrus fruit Citrus fruit comminuted 1 . 1.-31.12. Israel 3 045 18.0230 ex 2008 50 99 ex 2008 70 99 2008 50 99*10 2008 70 99*10 Apricots and peaches in halves (including nectarine halves) 1 . 1.31.12. Morocco 6 300 18.0240 2009 20 11 2009 20 19 2009 20 99 Grapefruit juice 1 . 1.-31.12. Israel 30 135 18.0245 2009 20 99 Grapefruit juice 1 . 1.-31.12. Morocco . 840 (a) Notwithstanding the rules for the interpretation of the combined nomenclature, the wording for the designation of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by die application of the CN code. Where ex CN code positions are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together.